Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered July 23, 2009, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The court properly denied defendant’s challenge for cause to a prospective juror whose initial responses suggested a predisposition to believe police witnesses. Upon further inquiry, the prospective juror stated repeatedly and unequivocally that she could be fair and impartial, even though some of her responses were phrased as “I think so” (see People v Chambers, 97 NY2d 417, 419 [2002]).
Defendant’s argument that the evidence was legally insufficient to prove serious physical injury is unpreserved (see People v Gray, 86 NY2d 10 [1995]), and we decline to review it in the *412interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007] ). An emergency room doctor’s testimony established the element of serious physical injury. The doctor testified that the victim lost a great deal of blood and that intervention was urgently needed to save her life. The clear import of this testimony was that the injury created a substantial risk of death (see People v Montimaire, 91 AD3d 436 [1st Dept 2012], lv denied 19 NY3d 865 [2012]). Concur — Friedman, J.P., Sweeny, DeGrasse, Richter and Feinman, JJ.